                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD DRAYTON,                               :
    Petitioner                                :
                                              :               No. 1:19-cv-100
       v.                                     :
                                              :               (Judge Kane)
WARDEN DOUGLAS K. WHITE,                      :
    Respondent                                :

                                        MEMORANDUM

       On January 16, 2019, pro se Petitioner Ronald Drayton (“Petitioner”), who is presently

confined at the Federal Correctional Institution Allenwood in White Deer, Pennsylvania (“FCI

Allenwood”), initiated the above-captioned action by filing a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, challenging a detainer lodged against him by the Luzerne County,

Pennsylvania District Attorney’s Office and asking the Court to direct Respondent to remove the

detainer. (Doc. No. 1.) After Petitioner paid the requisite filing fee, the Court entered an Order

to Show Cause, directing Respondent to file a response within twenty (20) days. (Doc. No. 6.)

       On March 28, 2019, Respondent filed a response, asserting that Petitioner’s § 2241

petition should be dismissed because: (1) Petitioner failed to exhaust his administrative remedies;

(2) the Court lacks subject matter jurisdiction over Petitioner’s challenge to the detainer; and (3)

Petitioner’s argument that the detainer has caused him to be excluded from rehabilitative

programs lacks merit, as such exclusion does not violate his rights. (Doc. No. 8.) Subsequently,

Petitioner filed a motion for an extension of time to file a traverse (Doc. No. 9), a motion for

discovery asking the Court to direct Respondent to provide him a sentence computation abstract

from the Pennsylvania Department of Corrections (“DOC”) (Doc. No. 10), and a motion to

expedite a ruling on his motion for discovery (Doc. No. 11).
        In an Order dated May 17, 2019, the Court granted Petitioner’s motion to expedite to the

extent that Respondent was directed to file a response to the motion for discovery. (Doc. No.

12.) Respondent filed a response to the motion on May 21, 2019 (Doc. No. 13), and Petitioner

filed a reply (Doc. No. 14). By Order dated June 7, 2019, the Court denied Petitioner’s motion

for discovery and granted his motion for an extension of time to file a traverse, directing him to

do so within fourteen (14) days. (Doc. No. 15.) The Court received Petitioner’s traverse on June

18, 2019. (Doc. No. 16.) For the reasons set forth below, the Court will dismiss Petitioner’s

§ 2241 petition.

I.      BACKGROUND

        Petitioner is in federal custody pursuant to a 57-month sentence imposed upon him by

Judge Malachy Mannion of this Court for conspiracy to distribute and possess with the intent to

distribute cocaine. (Doc. No. 8-1, Ex. 1, Attach. 1 at 2.) His projected release date is November

1, 2019. (Id.)

        On May 10, 2017, the Luzerne County District Attorney’s Office contacted the Bureau of

Prisons (“BOP”) via email to request that a detainer be lodged against Petitioner. (Id., Attach. 3

at 1.) The email included attachments of the supporting court documentation as well as an

abstract pertaining to Petitioner’s state criminal proceedings. (Id. at 3-11.) The email indicated

that “[a]lthough [Petitioner’s] Luzerne County sentence is to run concurrent to his federal

sentence, the Luzerne County sentence will exceed his federal sentence.” (Id. at 1.) In response,

the BOP issued a Detainer Action Letter to the District Attorney’s Office, noting that the detainer

had been lodged and that Petitioner was tentatively scheduled for release on November 1, 2019.

(Id. at 2.)




                                                 2
        On November 1, 2018, Petitioner filed administrative remedy 958568.F1, asking that the

Luzerne County detainer be removed. (Id., Attach. 2.) On November 20, 2018, his remedy was

denied at the institutional level. (Id.) On December 12, 2018, Petitioner appealed to the

Regional Office, which denied his appeal on February 1, 2019. (Id.)

II.     DISCUSSION

        Respondent asserts that Petitioner’s § 2241 petition should be dismissed because: (1)

Petitioner failed to exhaust his administrative remedies; (2) the Court lacks subject matter

jurisdiction over Petitioner’s challenge to the detainer; and (3) Petitioner’s argument that the

detainer has caused him to be excluded from rehabilitative programs lacks merit, as such

exclusion does not violate his rights. (Doc. No. 8.) The Court considers each argument below in

turn.

        A.     Exhaustion of Administrative Remedies

        While § 2241 does not contain an explicit statutory exhaustion requirement, the United

States Court of Appeals for the Third Circuit has consistently required a petitioner to exhaust his

administrative remedies before filing a § 2241 petition. See Moscato v. Fed. Bureau of Prisons,

98 F.3d 757, 760 (3d Cir. 1996). Exhaustion is required “for three reasons: (1) allowing the

appropriate agency to develop a factual record and apply its expertise facilitates judicial review;

(2) permitting agencies to grant the relief requested conserves judicial resources; and (3)

providing agencies the opportunity to correct their own errors fosters administrative autonomy.”

Id. at 761-62 (citing Bradshaw v. Carlson, 682 F.2d 1050, 1052 (3d Cir. 1981)). Exhaustion,

however, is not required when it would not promote these goals, such as when exhaustion would

be futile. See, e.g., Gambino v. Morris, 134 F.3d 156, 171 (3d Cir. 1998).




                                                 3
       The Bureau of Prisons (“BOP”) has a multi-step procedure for inmates to grieve aspects

of their imprisonment. See 28 C.F.R. §§ 542.10-542.19. First, an inmate should attempt

informal resolution of the issue with the appropriate staff member. Id. § 542.13(b). If informal

resolution is unsuccessful, the inmate may file a formal written grievance with the Warden, using

the appropriate form, within twenty (20) days of the date of the events forming the basis of the

grievance. Id. § 542.14(a). An inmate dissatisfied with the Warden’s response may appeal it to

the Regional Director within twenty (20) days of the Warden’s response. Id. § 542.15(a).

Finally, an inmate may appeal the Regional Director’s response to the BOP’s General Counsel

within thirty (30) days of the Regional Director’s response. Id.

       Respondent asserts that Petitioner’s § 2241 petition should be dismissed because

Petitioner did not appeal to the Central Office the Regional Officer’s denial of his remedy

requesting that the detainer be removed. (Doc. No. 8 at 5.) In response, Petitioner contends that

he has fully exhausted his administrative remedies and has included documentation to support

his claim. (Doc. No. 16.) The documents attached to Petitioner’s traverse indicate that on

February 25, 2019, Petitioner appealed the Regional Officer’s response to the Central Office.

(Id. at 12-13.) On April 17, 2019, the Central Office denied Petitioner’s appeal. (Id. at 14.)

Thus, while Petitioner did not fully exhaust his administrative remedies prior to filing his § 2241

petition, he has since done so. Accordingly, the Court declines to dismiss the § 2241 petition

solely on the basis that Petitioner failed to exhaust his administrative remedies.

       B.      Subject Matter Jurisdiction

       Respondent next asserts that Petitioner’s § 2241 petition should be dismissed because the

Court lacks subject matter jurisdiction to review his challenge to the detainer. (Doc. No. 8.)




                                                 4
Respondent maintains that he cannot grant the relief requested by Petitioner, and that Petitioner

is not in custody pursuant to the detainer. (Id.)

       “In order to invoke habeas corpus jurisdiction under § 2241, [Petitioner] must

demonstrate that he is ‘in custody’ pursuant to the detainer.” Green v. Apker, 153 F. App’x 77,

79 (3d Cir. 2005). In his traverse, Petitioner appears to assert that he is in custody pursuant to

the detainer because his state sentence was imposed to run concurrently with his federal

sentence. (Doc. No. 16 at 3.) While this may be so, Petitioner is not in custody pursuant to the

detainer itself, as the detainer was placed to ensure that Petitioner is taken into state custody

following his release from federal custody so that he can serve the remainder of his state

sentence. Thus, Petitioner is challenging his future confinement pursuant to the detainer.

However, “when a federal prisoner challenges his future confinement by challenging a state

detainer, the federal warden is not ‘the person who [holds] him in what [is] alleged to be

unlawful custody.’” See Graham v. Brooks, 342 F. Supp. 2d 256, 261 (D. Del. 2004) (alteration

in original) (quoting Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 494-95 (1973)).

       In the instant case, Petitioner is deemed to be in custody of the Luzerne County officials

who lodged the detainer against him. See id. Thus, he cannot maintain his § 2241 petition

against Respondent, the Warden of FCI Allenwood. In his traverse, Petitioner requests, in the

alternative, leave to amend his petition to name the Luzerne County District Attorney’s Office as

the Respondent, noting that the same United States Attorney’s Office will make any applicable

filings with this court.” (Doc. No. 16 at 3.) As an initial matter, the Court concludes that it is

unlikely that the United States Attorney’s Office, a federal agency, would represent the Luzerne

County District Attorney’s Office, a state agency, in proceedings against it. Moreover, at this

time, it is not clear whether Petitioner could proceed against the Luzerne County District



                                                    5
Attorney’s Office, as he must exhaust his available remedies in state court prior to seeking

habeas relief pursuant to § 2241. See Schandelmeier v. Cunningham, 819 F.2d 52, 53 (3d Cir.

1986) (noting that “[t]he state court exhaustion requirement is mandated by statute under 28

U.S.C. § 2254(b) and has developed through decisional law in applying principles of comity and

federalism as to claims brought under 28 U.S.C. § 2241”). Accordingly, while the Court will not

allow Petitioner leave to amend his petition to name the Luzerne County District Attorney’s

Office as a Respondent at this time, the Court will dismiss his § 2241 petition without prejudice

to his right to seek habeas relief against the District Attorney’s Office once he has exhausted his

state court remedies.

       C.      Exclusion for Rehabilitative Programs

       Petitioner argues that the placement of the detainer has violated his due process rights

under the Fifth and Fourteenth Amendments because it has caused him to be denied the right to

participate in programming that would reduce his total amount of time served in federal custody.

(Doc. No. 1 at 6-7.) Respondent maintains that exclusion from such programs does not violate

Petitioner’s constitutional rights. (Doc. No. 8.) This Court has previously rejected a similar

claim, noting that “the Due Process Clause is not implicated by ‘prisoner classification and

eligibility for rehabilitative programs,’ even where an inmate suffers ‘grievous loss’ because

‘Congress has given federal prison officials full discretion to control these conditions of

confinement, 18 U.S.C. § 4081, and petitioner has no legitimate statutory or constitutional

entitlement sufficient to invoke due process.’” See Smith v. U.S. Parole Comm’n, No. 3:CV-12-

2051, 2013 WL 5176749, at *6 (M.D. Pa. Sept. 12, 2013) (citing Moody v. Daggett, 429 U.S.

78, 88 (1976)); see also Gallegos-Hernandez v. United States, 688 F.3d 190, 195-96 (5th Cir.

2012) (concluding that federal inmate had no liberty interest in drug rehabilitation and other



                                                 6
programs and, therefore, could not maintain a claim that his due process rights had been violated

by being denied these programs because of an immigration detainer placed against him);

Montero Morlotti v. Nash, No. Civ.A.05-1396 FLW, 2005 WL 2491529, at *2 (D.N.J. Oct. 6,

2005) (rejecting federal inmate’s claim that he had a constitutional right to programs and services

from which he was allegedly disqualified because of a detainer placed against him).

Accordingly, Petitioner is not entitled to habeas relief based upon his assertion that his due

process rights have been violated through placement of the detainer.

III.   CONCLUSION

       For the foregoing reasons, the Court will dismiss Petitioner’s petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) This dismissal will be without prejudice to

Petitioner’s right to challenge the lodging of the detainer against him by the Luzerne County

District Attorney’s Office once he has exhausted all available state court remedies. An

appropriate Order follows.




                                                 7
